ON SUGGESTION OF ERROR.
The effect of the former opinion in this cause was to hold that the case should have been transferred to the county of the residence of the only defendant primarily liable on the negotiable instrument sued on, as provided *Page 82 
for by section 2854, Code of 1930. On suggestion of error it is complained that the former opinion was erroneous, for the reason that there was no motion made by the appellant to transfer or change the venue of the cause. The fact is that the motion, as presented in the court below by the appellant, asked that the cause be dismissed, or that he be allowed to file a motion to transfer the same to the county of his residence.
This motion alleged sufficient ground for a transfer of the case, and the court below evidently treated the same as a motion to transfer, for the reason that the order overruling the motion is in the following language: "It is ordered that a motion to transfer or motion to dismiss as filed, be and the same is hereby overruled." Since the court treated the motion as one either to dismiss or transfer the cause, we adhere to the former opinion in holding that the case should have been transferred to the county of the residence of the appellant.
Suggestion of error overruled.